Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group II (i.e., claims 35-40 drawn to a method of treatment of skin disorders, local inflammation and/or scar formation by administering to a subject a pulmonary surfactant) in the reply filed on December 9, 2018, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific comprising including a single and specific pulmonary surfactant as bovactant); Species B (i.e., a single and specific pharmaceutically acceptable carrier as an aqueous solvent); Species C (i.e., a single and specific further active agent as an anti-inflammatory agent); Species D (i.e., a single and specific formulation as a skin patch); Species E (i.e., a single and specific use as the treatment of scars); and Species F (i.e., a single and specific skin disorder to be treated as skin wounds); and Species G (i.e., a single and specific combinational treatment with the administration of the pulmonary surfactant as any topical, intra-epidermal or intra-cutaneous skin treatment) in the reply filed on December 9, 2018, is acknowledged.
Please note that after search and further consideration, election of Species B is hereby withdrawn. 

Status of Claims
Claims 1-20 were originally filed on October 27, 2017. 
The amendment received on October 27, 2017, canceled claims 1-20; and added claims 21-40.  The amendment received on June 21, 2019, canceled claim 38; and amended claims 35 and 39-40.  The amendment received on February 4, 2020, amended claims 35-37; and added new claims 41-49.  The amendment received on December 17, 2020, canceled claim 48; and amended claims 46 and 49.
Claims 21-37, 39-47, and 49 are currently pending and claims 35-37 and 39-49 are under consideration as claims 21-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2018.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2016/059789 filed May 2, 2016, and claims priority under 119(a)-(d) to European Application No. 15166070.1 filed on April 30, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Application No. 15166070.1, which papers have been placed of record in the file.  Please note that the European application is in English and therefore no further action is necessary.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on December 17, 2020, are being considered by the examiner. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
Regarding claim 35, it is noted that “treatment” is not defined in the instant specification, and thus, the plain and ordinary meaning of the term is applied.  As such, the scope of claim 35 does not encompass prevention or 100% treatment.  
Additionally, it is noted that skin disorders such as skin wounds are not defined in the instant specification.  However, the instant specification teaches that disorders of the skin include but are not limited to wounds, irritations or chirurgical treatments affecting the normal coherence and/or function of https://medical-dictionary.thefreedictionary.com/lesions, 4 pages (accessed on 9/30/19) at pg. 1) (cited in the Action mailed on 10/4/19).  Lesion is a broad term including wounds, sores, ulcers, tumors, cataracts, and any other tissue damage (See the Free Dictionary reference, pg. 1).  As such, skin wounds encompass any injury involving a laceration or breaking of the skin, but also encompass skin tissue damage not related to a laceration or breaking of the skin.  Furthermore, although, it is noted that the instant specification defines a chronic or non-healing wound as an open wound that fails to epithelialize and close in a reasonable amount of time, it is noted that the claimed method is not limited to chronic or non-healing wounds.  
	Additionally, the phrase “pulmonary surfactant” is defined as referring to natural surfactants recovered; modified natural surfactants extracted; artificial; and reconstituted surfactants (See instant specification, pg. 6, 1st paragraph) thereby encompassing a wide array of pulmonary surfactants without a required core structure.  Notably, the instant specification also defines each subgenus of pulmonary surfactants broadly (See instant specification, pg. 6, 1st paragraph).  For example, modified natural surfactants are lipid extracts of minced mammalian lung, lung lavage or amniotic fluid (See instant specification, pg. 6, 1st paragraph (ii)).  However, these definitions do not specify the specific components that constitute each type of pulmonary surfactant, but rather provide examples.  As such, an ordinary skilled artisan would turn to the prior art.  Generally, a pulmonary surfactant is predominantly dipalmitoylphosphatidylcholine (DPPC) with lesser amounts of other phospholipids including phosphatidylglycerol (PG), phosphatidylethanolamine, and phosphatidylinositol (See Singh et al., Cochrane Database Systematic Rev. Issue 12:1-133 (2015) at pg. 18, 1st paragraph) (cited in the Action st paragraph).  Moreover, all animal-derived surfactants contain phospholipids and SP-B and SP-C in differing amounts (See Singh article, pg. 19, 3rd paragraph).  However, it is noted that the claimed method is directed to where the pulmonary surfactant is bovactant, which is a modified natural surfactant.  Specifically, bovactant is an extract of bovine lung containing about 92% of phospholipids, 3.2% of cholesterol, 0.6% of surfactant-associated hydrophobic proteins and 0.4% of free fatty acid (See “Bovactant”, Drugs.com, available online at https://www.drugs.com/international/bovactant.html, 2 pages (accessed on 3/5/19)) and is obtained by lipid extraction from bovine lung lavage (See instant specification, pg. 10, 1st paragraph) (cited in the Action mailed on 3/22/19).    

Response to Arguments
Applicant’s arguments, see Response, filed 12/17/20, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 46 and 49 has been withdrawn. 

Applicant’s arguments, see Response, filed 12/17/20, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 49 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 12/17/20, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of claim 48 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn. 

Response to Amendment
The Declaration under 37 CFR 1.132 filed December 17, 2020, is insufficient to overcome the rejection of claims 35-37, 40-42, 45, and 47-48 based upon Topley et al. WIPO Publication No. https://www.drugs.com/international/bovactant.html, 2 pages (accessed on 3/5/19) (cited in the Action mailed on 3/22/19), in view of Murthy et al., “Topical and Transdermal Drug Delivery” in: Handbook of Non-Invasive Drug Delivery Systems, Elsevier, Inc., pgs. 1-36 (2010) as set forth in the last Office action for the following reasons.
	In response to Declarant’s first argument, i.e., skin repair is distinct from mesothelial/peritoneal wound repair, and thus, the teachings of Topley et al. regarding skin treatment via mesothelial/peritoneal wound repair cannot render the instantly claimed invention obvious, it is found unpersuasive.  As discussed in the “Claim Interpretation” section above, the instant specification does not define skin disorders such as skin wounds.  However, the instant specifications provides several examples of what constitutes skin disorders such as skin wounds.  As such, as discussed above, skin wounds encompass any injury involving a laceration or breaking of the skin, but also encompass skin tissue damage not related to a laceration or breaking of the skin.  Thus, the scope of the instantly claimed skin wounds encompasses skin wounds that also require repair of a mesothelial/peritoneal layer.  
Moreover, Topley et al. teaches that the types of wounds to be treated are preferably an opening or abrasion on a surface of a human or animal body where the surface is an internal or external surface (See Topley specification, paragraph [027]).  The wound is preferably physical trauma including external physical trauma, for example, hurt or injury caused by a burn, accidental or non-surgical incision, violent or disruptive action (See Topley specification, paragraph [027]).  As such, Topley et al. is not only limited to repairing wounds of a mesothelial/peritoneal layer.  Therefore, although epidermal skin wound repair differs from peritoneal wound repair (See diZerega article cited as document 1 in the Declaration), the teachings of Topley et al. encompass Therefore, although epidermal skin wound repair differs from peritoneal wound repair (See diZerega article cited as document 1 in the Declaration), the distinction between the wound repairs does not preclude a finding of obviousness because Topley et al. also teaches treating external surface wounds and because the instantly claimed method does not exclude the repair of a mesothelial/peritoneal layer.
In response to Declarant’s second argument, i.e., increased keratinocyte proliferation by phospholipids is separate from cell migration and wound closure and occurs distant from the area of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Rather, the scope of claim 35 is generally directed to treating skin wounds and where the treatment comprises wound healing by administering bovactant in an amount effective for bringing about an enhanced wound closure effect on the skin of a subject compared to an untreated subject.  As discussed in the rejection below, Topley et al. expressly teaches that the treatment of a wound preferably comprises facilitating re-epithelialisation, particularly of a keratinocyte cell (See Topley specification, paragraph [028]).  By re-epithelialisation is meant re-growth of epithelial or other surface cells (See Topley specification, paragraph [028]).  Furthermore, the treatment of a wound preferably promotes wound healing by wound closure where the phospholipid is preferably applied topically to the wound (See Topley specification, paragraph [028]).  Therefore, the mechanism by which a skin wound is treated where the treatment comprises wound healing is not recited in instant claim 35.  
	However, even if instant claim 35 is amended to recite the mechanism, i.e., as recited in dependent claim 40, as discussed in the rejection above, the mechanism by which a known product results in a known use constitutes a functional property of the known product that is necessarily present.  As such, although, Topley et al. does not expressly teach that the topical administration of Alveofact treats a skin wound by promoting wound healing by wound closure where such promotion is via epithelial migration of keratinocytes, since Topley et al. teaches that the administration of the phospholipid promotes epithelial proliferation of keratinocytes and induces hyaluronic acid secretion, which is known to play a significant role in vivo organization or scar tissue, the functional property (i.e., promoting epithelial migration of keratinocytes) of the phospholipid as claimed and the known phospholipid are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., promoting epithelial migration of keratinocytes) which is necessarily present in the prior art does not necessarily make the claim In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the mechanism by which bovactant treats a skin wound is necessarily taught by Topley et al.  
	Additionally, turning to the instant specification, Example 1 teaches that Alveofact® promoted epithelial migration at a concentration of 0.01 mg/ml when compared to control whereas a concentration of 0.1 mg/ml had the same effect as control treatment and 1 mg/ml delayed keratinocyte migration as depicted in Fig. 1 (See instant specification, pg. 18, last paragraph; Fig. 1).  However, the following two points are made.  First, if the concentration (i.e., 0.01 mg/ml) of bovactant is critical in treating a skin wound by promoting epithelial migration of keratinocytes, then this concentration should be included in the claimed invention.  Second, it is clear from Figure 1 that when Alveofact® is administered in a concentration of 0.1 or 1 mg/ml, that keratinocyte migration is not improved relative to the control.  However, it also appears that the amount of keratinocyte migration when Alveofact® is administered in a concentration of 0.01 mg/ml is not statistically significant relative to the control.  Moreover, Table 1 in Example 3, only demonstrates a statistically significant increased expression of one pro-migratory marker, i.e., MMP13, at day 8, when Alveofact® is administered in a concentration of 0.01 mg/ml and only demonstrates a statistically significant increased expression of one pro-migratory marker, i.e., MMP01b, at day 14, when Alveofact® is administered in a concentration of 0.01 mg/ml.  Therefore, it is unclear whether the evidence provided in the instant specification supports that bovactant when administered to a skin wound promotes epithelial migration of keratinocytes. 
	In response to Declarant’s third argument, i.e., Alveofact® is not a phospholipid but a lung surfactant that is composed of a complex mixture of phospholipids, lipids, and surfactant proteins, and thus, Topley et al. teaching phospholipids such as Alveofact® cannot necessarily constitute a pulmonary surfactant, it is found unpersuasive.  It is acknowledged that a single phospholipid does not constitute a pulmonary surfactant, and that Topley et al. teaches that the phospholipid is preferably used as the sole active ingredient to treat a wound where the phospholipid is preferably substantially free from cholesterol or a tri-glyercide.  However, pursuant to MPEP 2123 (II), “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  As such, preferred embodiments of a sole phospholipid taught by Topley et al. do not, on their own, does not constitute teaching away from st paragraph).  As such, it is the Examiner’s position that Alveofact® is substantially free of a tri-glyceride, i.e., 0.5% free fatty acids.  Thus, Alveofact® can constitute a preferred embodiment of Topley et al. Therefore, contrary to the Declarant’s argument, Alveofact® taught by Topley et al. necessarily constitutes a pulmonary surfactant. 
	Accordingly, the Declaration is found unpersuasive. 

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper 
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).
	 
Claims 35-37, 40-42, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Topley et al. WIPO Publication No. 2006/056800 A1 (cited in the IDS received on 3/17/20), alone or as evidenced by “Bovactant”, Drugs.com, available online at https://www.drugs.com/international/bovactant.html, 2 pages (accessed on 3/5/19) (cited in the Action mailed on 3/22/19), in view of Murthy et al., “Topical and Transdermal Drug Delivery” in: Handbook of Non-Invasive Drug Delivery Systems, Elsevier, Inc., pgs. 1-36 (2010).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 35, with respect to a method of treatment of skin disorders wherein the skin disorders are skin wounds and the treatment comprises wound healing by administering to a subject in need thereof a pulmonary surfactant wherein the pulmonary surfactant is bovactant:
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Therefore, the phospholipids such as Alveofact taught by Topley et al. necessarily constitutes a pulmonary surfactant.  
Furthermore, Topley et al. demonstrates that administration of 500 mcg of dry pumactant was applied per square centimeter in vitro to HPMCs and resulted in the inducement of the secretion of hyaluronic acid in mesothelial cells (See Topley specification, paragraph [035]-[036], Example 1).  Similarly, Topley et al. demonstrates that administration of 500 mcg of dry pumactant was applied per square centimeter in vitro to HPMCs and resulted in the up-regulation of hyaluronan synthase genes in a time dependent manner (See Topley specification, paragraph [041]-[048], Example 3).  Topley et al. also demonstrates that administration of 500 mcg of dry pumactant was applied per square centimeter in vitro to human epidermal keratinocytes and resulted in the proliferation of human keratinocytes (See Topley specification, paragraph [049]-[055], Example 4).  Therefore, the teachings of Topley et al. suggests a method of treatment of skin disorders wherein the skin disorders are skin wounds and the treatment comprises wound healing by administering to a subject in need thereof a pulmonary surfactant wherein the pulmonary surfactant is bovactant as recited in instant claim 35.


	Topley et al. teaches that the phospholipid is applied to a human or animal patient in a therapeutically effective amount (See Topley specification, paragraph [032]).  Moreover, Topley et al. teaches that the phospholipid is preferably applied at a rate of from 1, preferably, from 10, more preferably from 50 to 1000, preferably to 800, more preferably to 300 mcg per square centimeter of wound (See Topley specification, paragraph [024]).  Topley et al. also teaches that the phospholipid when applied to the skin wound induces hyaluronic acid secretion, which is known to aid in wound healing  (See Topley specification, paragraph [003], [005]-[006], [009]).  Given that the instant specification does not define what constitutes an amount effective bringing about an enhanced wound closure effect on the skin of the subject compared to an untreated subject, and Topley et al. teaches that that these amounts induce hyaluronic acid secretion thereby enhancing wound closure, it would necessarily follow that the amounts taught by Topley et al. constitutes an amount effective for bringing about an enhanced wound closure effect on the skin of the subject compared to a subject not treated with the phospholipid.  Therefore, the teachings of Topley et al. suggest the claim limitation with respect to where the pulmonary surfactant is administered in an amount effective for bringing about an enhanced wound closure effect on the skin of the subject compared to an untreated subject as recited in instant claim 35. 

	For claims 36 and 42, with respect to where the pulmonary surfactant is administered in the form of a composition comprising a pharmaceutically acceptable carrier formulated for topical administration to the skin as recited in instant claim 36; and with respect to where the solvent is an aqueous, amphiphilic, or lipophilic solvent as recited in instant claim 42: 
	Topley et al. teaches a method of treating a wound by applying to a human or animal patient in need of such treatment a therapeutically effective amount of a phospholipid where it is preferred that the phospholipid is preferably in the form of a pharmaceutical composition (See Topley specification, paragraph [032]).  The composition comprises a phospholipid in association with a pharmaceutically acceptable diluent, carrier, or excipient (See Topley specification, paragraph [010], [029]).  Any 

	For claim 37, with respect to where the administering comprises topical administration onto the skin of the subject:
	Topley et al. teaches that the phospholipid or pharmaceutical composition is preferably applied topically to the wound (See Topley specification, paragraph [028]).  Topley et al. teaches that the wound to be treated is preferably an opening or abrasion on a surface of a human or animal body where the surface to be treated is optionally either an internal or external surface (See Topley specification, paragraph [027]).  As such, since Topley et al. teaches that topical administration is preferred where the wound is on a surface that is either an internal or external surface, it would necessarily follow that Topley et al. teaches administering the phospholipid or pharmaceutical composition topically onto the skin of the subject.  Therefore, the teachings of Topley et al. satisfy the claim limitation with respect to where the administering comprises topical administration onto the skin of the subject as recited in instant claim 37.

	For claim 40, with respect to where the administering promotes epithelial migration of keratinocytes in a cosmetic treatment of the skin selected from the treatment of scars:
	Topley et al. teaches a method of treating a wound by applying to a human or animal patient in need of such treatment a therapeutically effective amount of a phospholipid (See Topley specification, paragraphs, [001], [009]-[011], [032]).  It has been surprisingly been found that when a phospholipid is applied to a wound, it stimulates the production of hyaluronic acid (See Topley specification, paragraph [012]).  It is known that hyaluronic acid has a definite role in harnessing and manipulating the natural reparative capacity of tissue fibroblasts and the hyaluronic acid protein complexes play a significant role in vivo organization or scar tissue (See Topley specification, paragraph [003]).  
Furthermore, Topley et al. demonstrates that administration of 500 mcg of dry pumactant was applied per square centimeter in vitro to HPMCs and resulted in the inducement of the secretion of hyaluronic acid in mesothelial cells (See Topley specification, paragraph [035]-[036], Example 1).  Similarly, Topley et al. demonstrates that administration of 500 mcg of dry pumactant was applied per square centimeter in vitro to HPMCs and resulted in the up-regulation of hyaluronan synthase genes in a time dependent manner (See Topley specification, paragraph [041]-[048], Example 3).  Topley et al. also demonstrates that administration of 500 mcg of dry pumactant was applied per square centimeter in vitro to human epidermal keratinocytes and resulted in the proliferation of human keratinocytes (See Topley specification, paragraph [049]-[055], Example 4).  As such, the teachings of Topley et al. teach that the administration of the phospholipid promotes epidermal (thereby necessarily encompassing epithelial cells) keratinocyte proliferation.  Moreover, the teachings of Topley et al. teach that the administration of the phospholipid induces hyaluronic acid secretion, which is known to play a significant role in vivo organization or scar tissue, thereby suggesting that the administration of the phospholipid would be beneficial for the treatment of scars by promoting epithelial keratinocyte proliferation.  
Therefore, although Topley et al. does not expressly teach or suggest that the administration of the phospholipid promotes epithelial migration of keratinocytes in a cosmetic treatment, since Topley et al. teaches that the administration of the phospholipid promotes epithelial proliferation of keratinocytes and induces hyaluronic acid secretion, which is known to play a significant role in vivo organization or Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., promoting epithelial migration of keratinocytes in a cosmetic treatment) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the disclosure of Topley et al. satisfy the claim limitation as recited in instant claim 40.

	For claim 41, with respect to where the administering brings about an anti-inflammatory, pro-migratory, and/or anti-fibrotic effect on the skin of the subject compared to an untreated subject:
Although Topley et al. does not expressly teach that the administration of the phospholipid brings about an anti-inflammatory, pro-migratory, and/or anti-fibrotic effect on the skin of the subject compared to an untreated subject, since Topley et al. teaches the claimed manipulative step of administering of the phospholipid to a subject in need of treatment of a skin wound thereby constituting a well-known administration step of a well-known phospholipid, the functional properties (i.e., the administration brings about an anti-inflammatory, pro-migratory, and/or anti-fibrotic effect on the skin of the subject compared to an untreated subject) of the phospholipid as claimed and the known phospholipid are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of new functional properties (i.e., the administration brings about an anti-inflammatory, pro-migratory, and/or anti-fibrotic effect on the skin of the subject compared to an untreated subject) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the disclosure of Topley et al. satisfy the claim limitation as recited in instant claim 41.


	Topley et al. teaches that the composition may optionally be provided in liquid, semi-liquid, or pasty form (See Topley specification, paragraph [031]).  
Murthy et al. teaches that topical semisolid dosage forms include ointments, creams, gels or pastes, while topical liquid dosage forms include lotions (See Murthy article, pg. 3, last paragraph).  Therefore, the teachings of Murthy et al. suggest that the composition comprising a phospholipid is administered in the form of ointments, creams, or gels as types of semi-liquid dosage forms and lotions as a type of liquid dosage form.  

For claim 47, with respect to where the skin wound is selected from excoriations, excisions, lacerations, abrasions, atrophic skin or necrotic wounds and burns as recited in instant claim 47:
Topley et al. teaches that the wound to be treated is preferably an opening or abrasion on a surface of a human or animal body where the surface to be treated is optionally either an internal or external surface (See Topley specification, paragraph [027]).  It may be internal or external physical trauma, for example, hurt or injury caused by a burn, accidental or non-surgical incision, violent or disruptive action (See Topley specification, paragraph [027]).  Therefore, the teachings of Topley et al. satisfy the claim limitations with respect to where the skin wound is selected from excoriations, excisions, lacerations, abrasions, atrophic skin or necrotic wounds and burns as recited in instant claim 47.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Topley et al. does not teach a specific embodiment of a method of treatment of skin disorders wherein the skin disorders are skin wounds and the treatment comprises wound healing by administering to a subject in need thereof a pulmonary surfactant wherein the pulmonary surfactant is bovactant as recited in instant claim 35.  However, the teachings of Topley et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, KSR.
	Topley et al. does not expressly teach that the pulmonary surfactant is administered in the form of a gel, an ointment, a lotion or a cream as recited in instant claim 45.  However, the teachings of Murthy et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a method of treatment of skin disorders wherein the skin disorders are skin wounds and the treatment comprises wound healing by administering to a subject in need thereof a pulmonary surfactant wherein the pulmonary surfactant is bovactant as recited in instant claim 35, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Topley et al. and administer to a subject bovactant as a phospholipid instead of pumactant in an amount effective for bringing about an enhanced wound closure effect in order to treat a skin wound such as an abrasion on the skin of the subject.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the topical administration of a phospholipid such as pumactant was known to promote wound healing by inducing hyaluronic acid secretion and promoting keratinocyte proliferation as taught by Topley et al.; and because the phospholipid to be administered was known to include bovactant as taught by Topley et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the phospholipid of Topley et al. was used for treating a skin wound such as an abrasion by being administered in an amount effective to bring about an enhanced wound closure effect by inducing hyaluronic acid secretion and promoting keratinocyte proliferation and therefore substituting bovactant as the phospholipid instead of pumactant would support the treatment of a skin wound on the KSR.

With respect to where the pulmonary surfactant is administered in the form of a gel, an ointment, a lotion or a cream as recited in instant claim 45, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Topley et al. and administer to a subject the phospholipid topically in the form of a lotion as a liquid dosage form or in the form of a gel, an ointment, or a cream as semi-liquid dosage forms thereby treating a skin wound in the subject.  An ordinary skilled artisan would have been motivated to follow Topleys’ teachings as modified by Murthy et al., because formulating a topical preparation as a gel, an ointment, or a cream as examples of semi-liquid dosage forms or as a lotion as an example of a liquid dosage form is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., formulating a topical preparation as a gel, an ointment, a lotion, or a cream) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to administer to a subject the phospholipid topically in the form of a gel, an ointment, a lotion, or a cream because formulating a topical preparation as a gel, an ointment, or a cream as examples of semi-liquid dosage forms or as a lotion as an example of a liquid dosage form constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Topley et al. WIPO Publication No. 2006/056800 A1 (cited in the IDS received on 3/17/20), alone or as evidenced by “Bovactant”, Drugs.com, available online at https://www.drugs.com/international/bovactant.html, 2 pages (accessed on 3/5/19) (cited in the Action mailed on 3/22/19), as applied to claim 35 above, and further in view of Gunter et al., Eur. Surg. Res. 49:16-23 (2012), as applied to claim 39 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 35, please see discussion of Hefner et al. above.

	For claim 39, with respect to where the administering is conducted in combination with any topical, intra-epidermal or intra-cutaneous skin treatment:
	Topley et al. teaches that the wound to be treated is preferably an opening or abrasion on a surface of a human or animal body where the surface to be treated is optionally either an internal or external surface (See Topley specification, paragraph [027]).  It may be internal or external physical trauma, for example, hurt or injury caused by a burn, accidental or non-surgical incision, violent or disruptive action (See Topley specification, paragraph [027]).  Therefore, the teachings of Topley et al. suggest where the skin wound to be treated is a wound caused by a burn.  
	Gunter et al. reviews state-of-the-art techniques, up-to-date research projects, innovative preclinical and clinical approaches in wound care, and activities to translate these innovative techniques into clinical routine (See Gunter article, abstract).  There are several types of skin wounds where the wound is a burn and each type is treated with various agent (See Gunter article, pg. 17, col. 1, 3rd paragraph to pg. 18, col. 1, second paragraph).  For example for superficial dermal thermal injuries that display blister formation, there are several treatment options and products that enable microbiological control (See Gunter article, pg. 17, col. 1, 4th to 5th paragraphs).  These treatments include silver nitrate, marfenide, vinegar, iodine, silver sulfadiazine, etc. (See Gunter article, pg. 17, col. 1, last paragraph).  For loss of full skin, e.g., a third-degree burn, the wound has to be cleaned carefully and all remnants of 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Topley et al. does not expressly teach where the administering is conducted in combination with any topical, intra-epidermal or intra-cutaneous skin treatment as recited in instant claim 39.  However, the teachings of Gunter et al. cure this deficiency by constituting the combination of prior art elements according to known methods to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the administering is conducted in combination with any topical, intra-epidermal or intra-cutaneous skin treatment as recited in instant claim 39, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Topley et al. and Gunter et al. and administer to a subject a pulmonary surfactant such as bovactant in combination with the topical administration of silver nitrate, marfenide, vinegar, iodine, or silver sulfadiazine for superficial dermis skin burns or with the topical, intra-epidermal or intra-cutaneous administration of a split-skin graft transplantation, or, after pretreatment with a dermis substitute, e.g., Integra®, and neodermis formation, keratinocytes may be transplanted for loss of skin burns in order to treat a skin wound in the subject wherein the skin wound is a burn.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because administering a phospholipid such as bovactant to a subject was known to treat skin wounds such as burns as taught by Topley et al.; and because administering silver nitrate, marfenide, vinegar, iodine, or silver sulfadiazine topically to a subject was known to treat superficial dermis skin burns by enabling microbiological control and because 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the phospholipid of Topley et al. and the treatments of Gunter et al. were administered to a subject in order to treat a skin wound wherein the skin wound is a burn.  Therefore, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since each of the references teach compositions that are effective in treating burns, it would have been obvious to combine the two compositions with the expectation that such a combination would be effective in treating a skin disorder wherein the skin disorder is a skin wound and wherein the skin wound is a burn thereby effectively healing the wound.  Thus, combining them flows logically from their having been individually taught in prior art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 35 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Topley et al. WIPO Publication No. 2006/056800 A1 (cited in the IDS received on 3/17/20), alone or as evidenced by “Bovactant”, Drugs.com, available online at https://www.drugs.com/international/bovactant.html, 2 pages (accessed on 3/5/19) (cited in the Action mailed on 3/22/19), as applied to claim 35 above, and further in view of Holland et al. WIPO Publication No. 03/063923 A1 published on August 7, 2003, as applied to claims 43-44 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 35, please see discussion of Topley et al. above. 

	For claims 43-44, with respect to where the pulmonary surfactant is administered in the form of an aerosol formulation to the skin as recited in instant claim 43; and with respect to where the aerosol formulation is a wound spray formulation as recited in instant claim 44:
	Topley et al. teaches that the composition may be provided as a dry powder, a liquid, a semi-liquid or pasty form (See Topley specification, paragraph [031]).  
	Holland et al. teaches hydrogel wound dressings that can be sprayed onto a wound as a liquid and then crosslink or otherwise thicken to form a hydrogel in situ (See Holland specification, pg. 1, 2nd paragraph; pg. 2, 4th paragraph).  The method of forming a wound dressing is fast, clean, and simple (See Holland specification, pg. 2, 5th paragraph).  A single embodiment of the spray on wound dressing can be applied to both small and large wounds using the same device thereby reducing the need of carrying a large inventory of different sized pre-formed dressings (See Holland specification, pg. 2, 5th paragraph).  Moreover, Holland et al. teaches that spray delivery can increase the penetration of the polymer into the wound area thereby potentially making the delivery of active ingredients more efficient (See Holland specification, pg. 2, 5th paragraph).  Penetration of the polymer into the wound bed may also aid in debridement of the wound during dressing changes to accelerate the wound healing process (See Holland specification, pg. 2, 5th paragraph).  
	Holland et al. teaches that wounds to be treated include all types of tissue injuries including those inflicted by surgery and trauma, including burns, as well as injuries from chronic or acute medical conditions, and apply to both internal and external tissues (See Holland specification, pg. 2, last paragraph).  Holland defines a “spray” as referring to an atomized composition such as comprised of small or large liquid droplets such as applied through an aerosol applicator or pump spray applicator (See Holland specification, pg. 3, 3rd and 6th paragraph).  In one embodiment, a solution, dispersion, or suspension of a composition is sprayed onto the wound to form the wound dressing (See Holland specification, pg. 3, 6th paragraph).  
th paragraph).  Biologically active agents that may be desirable to deliver include prophylactic, therapeutic, and diagnostic agents (collectively referred to herein as “active agent” or “drug”) (See Holland specification, pg. 9, 4th paragraph).  A wide variety of bioactive agents can be incorporated into the hydrogel (See Holland specification, pg. 9, 4th paragraph).  Active agents include, but are not limited to, agents to promote tissue healing or sterility, to reduce pain, or to promote tissue growth (See Holland specification, pg. 9, 5th paragraph).    

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Topley et al. does not teach where the pulmonary surfactant is administered in the form of an aerosol formulation to the skin as recited in instant claim 43; and where the aerosol formulation is a wound spray formulation as recited in instant claim 44.  However, the teachings of Holland et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the pulmonary surfactant is administered in the form of an aerosol formulation to the skin as recited in instant claim 43; and where the aerosol formulation is a wound spray formulation as recited in instant claim 44, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Topley et al. and administer to a subject the phospholipid topically in the form of an aerosol formulation wherein the aerosol formulation is a wound spray formulation thereby treating a skin wound in the subject.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because hydrogel wound dressings that can be sprayed onto a wound as an atomized composition comprised of small or large liquid droplets in situ were known to protect the wound, function in wound healing, and be used as a drug delivery system to provide an active agent to the wound wherein the active agent includes agents that promote tissue healing whereby the hydrogel wound dressing has several advantages; more specifically, forming a wound dressing that is fast, clean, and simple, resulting in a spray device that can be used to both small and large wounds thereby reducing the need of carrying a large inventory of different sized pre-formed dressings, and/or allowing for penetration of the polymer into the wound bed, which may aid in debridement of the wound during dressing changes to accelerate the wound healing process as taught by Holland et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the phospholipid of Topley et al. was used for treating a skin wound in the form of a liquid, semi-liquid, or paste to be applied topically, and therefore, applying the phospholipid topically in the form of an aerosol formulation wherein the aerosol formulation is a wound spray formulation that can be sprayed onto a wound and then crosslink or otherwise thicken to form a hydrogel in situ would support the treatment of a skin wound in a subject by protecting the wound, functioning in wound healing, delivering the phospholipid as an active agent to the wound wherein the phospholipid promotes tissue healing by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 35 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Topley et al. WIPO Publication No. 2006/056800 A1 (cited in the IDS received on 3/17/20), alone or as evidenced by https://www.drugs.com/international/bovactant.html, 2 pages (accessed on 3/5/19) (cited in the Action mailed on 3/22/19), as applied to claim 35 above, and further in view of Holland et al. WIPO Publication No. 03/063923 A1 published on August 7, 2003, and Boateng et al., J. Pharm. Sci. 97:2892-2923 (2008), as applied to claim 46 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 35, please see discussion of Topley et al. above. 

For claims 46, with respect to where the treatment comprises applying a patch plaster, a gauze, a garment, a silicon, or a polyester or a polypropylene net onto the skin:
Holland et al. teaches hydrogel wound dressings that can be sprayed onto a wound as a liquid and then crosslink or otherwise thicken to form a hydrogel in situ (See Holland specification, pg. 1, 2nd paragraph; pg. 2, 4th paragraph).  Moreover, Holland et al. teaches that in one embodiment, a solution, dispersion, or suspension of a composition is sprayed onto the wound to form the wound dressing (See Holland specification, pg. 3, 6th paragraph).  The dressing can be covered with a secondary dressing, or bandage, if desired to protect the hydrogel or to provide additional moisture absorption (See Holland specification, pg. 12, 4th paragraph).  
Boateng et al. reviews the common wound healing dressings including hydrogel dressings (See Boateng article, pg. 2893, col. 1, 3rd paragraph; pg. 2902, col. 1, last paragraph).  Boateng et al. teaches that hydrogels are insoluble, swellable hydrophilic materials made from synthetic polymers (See Boateng article, pg. 2902, col. 1, last paragraph).  Hydrogels can be applied either as amorphous gel or as elastic, solid sheet or film (See Boateng article, pg. 2902, col. 1, last paragraph).  When applied to the wound as a gel, hydrogel dressings usually require a secondary covering such as gauze and need to be changed frequently (See Boateng article, pg. 2902, col. 2, 1st paragraph).  Therefore, the teachings of Boateng et al. suggest where gauze is used as a secondary dressing to cover a hydrogel.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Topley et al. does not teach where the treatment comprises applying a patch plaster, a gauze, a garment, a silicon, or a polyester or a polypropylene net onto the skin as recited in instant claim 46.  KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the treatment comprises applying a patch plaster, a gauze, a garment, a silicon, or a polyester or a polypropylene net onto the skin as recited in instant claim 46, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Topley et al. and administer to a subject the phospholipid topically in the form of an aerosol formulation wherein the aerosol formulation is a wound spray formulation that forms a hydrogel in situ and where the hydrogel is covered with a secondary dressing such as gauze to protect the hydrogel or to provide additional moisture absorption thereby treating a skin wound in the subject.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because hydrogel wound dressings that can be sprayed onto a wound as an atomized composition comprised of small or large liquid droplets such as applied through an aerosol applicator and then crosslink or otherwise thicken to form a hydrogel in situ were known to protect the wound, function in wound healing, and be used as a drug delivery system to provide an active agent to the wound wherein the active agent includes agents that promote tissue healing and were known to be covered with a secondary dressing, or bandage, to protect the hydrogel or to provide additional moisture absorption as taught by Holland et al.; and because hydrogel wound dressings were known to be covered with a secondary dressing such as a gauze when the hydrogel dressing is applied as a gel as taught by Boateng et al.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the phospholipid of Topley et al. was used for treating a skin wound in the form of a liquid, semi-liquid, or paste to be applied topically, and therefore, applying the phospholipid topically in the form of an aerosol formulation wherein the aerosol formulation is a wound spray in situ and covered with a secondary dressing such as a gauze would support the treatment of a skin wound in a subject by protecting the wound, functioning in wound healing, delivering the phospholipid as an active agent to the wound wherein the phospholipid promotes tissue healing and wherein the gauze protects the hydrogel or provides additional moisture absorption by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 35 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Topley et al. WIPO Publication No. 2006/056800 A1 (cited in the IDS received on 3/17/20), alone or as evidenced by “Bovactant”, Drugs.com, available online at https://www.drugs.com/international/bovactant.html, 2 pages (accessed on 3/5/19) (cited in the Action mailed on 3/22/19), as applied to claim 35 above, and further in view of Holland et al. WIPO Publication No. 03/063923 A1 published on August 7, 2003, and Wound Educators, “Hydrogels: Impregnated”, available online at https://www.woundsource.com/product-category/dressings/hydrogels-impregnated, 8 pages (2008) (hereinafter the “Impregnated Hydrogel” reference), as applied to claim 49 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 35, please see discussion of Topley et al. above. 

For claims 46, with respect to where the plaster, the gauze, the garment, the silicon, and the polyester or a polypropylene net comprise a carrier onto which the pulmonary surfactant is applied:

Holland et al. teaches hydrogel wound dressings that can be sprayed onto a wound as a liquid and then crosslink or otherwise thicken to form a hydrogel in situ (See Holland specification, pg. 1, 2nd paragraph; pg. 2, 4th paragraph).  Moreover, Holland et al. teaches that in one embodiment, a solution, dispersion, or suspension of a composition is sprayed onto the wound to form the wound dressing (See Holland specification, pg. 3, 6th paragraph).
The Impregnated Hydrogel reference teaches that impregnated hydrogel wound dressings are gauzes and non-woven sponges, ropes and strips saturated with an amorphous hydrogel (See the Impregnated Hydrogel reference, pg. 1, 1st paragraph).  Amorphous hydrogels are formulations of water, polymers and other ingredients with no shape, designed to donate moisture to a dry wound and to maintain a moist healing environment (See the Impregnated Hydrogel reference, pg. 1, 1st paragraph).  The high moisture content serves to rehydrate would tissue (See the Impregnated Hydrogel reference, pg. 1, 1st paragraph).  These impregnated hydrogel wound dressings help maintain a moist wound healing environment, promote granulation and epithelialization, and facilitate autolytic debridement (See the Impregnated Hydrogel reference, pg. 3, 1st paragraph).  Therefore, the teachings of the Impregnated Hydrogel reference suggest that hydrogel wound dressings can be gauzes and where the gauze can be saturated with an amorphous hydrogel thereby constituting a gauze that comprises a carrier onto which the amorphous hydrogel is applied.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Topley et al. does not teach where the plaster, the gauze, the garment, the silicon, and the polyester or the polypropylene net comprise a carrier onto which the pulmonary surfactant is applied as recited in instant claim 49.  However, the combined teachings of Holland et al. and the Impregnated Hydrogel reference cures this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the plaster, the gauze, the garment, the silicon, and the polyester or the polypropylene net comprise a carrier onto which the pulmonary surfactant is applied as recited in instant claim 49, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Topley et al. and administer to a subject the phospholipid topically in the form of an aerosol formulation wherein the aerosol formulation is a wound spray formulation that forms a hydrogel in situ and where the hydrogel is applied to a gauze thereby forming an impregnated hydrogel wound dressing that helps maintain a moist wound healing environment, promotes granulation and epithelialization, and facilitates autolytic debridement in order to treat a skin wound in the subject
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because hydrogel wound dressings that can be sprayed onto a wound as an atomized composition comprised of small or large liquid droplets such as applied through an aerosol applicator and then crosslink or otherwise thicken to form a hydrogel in situ were known to protect the wound, function in wound healing, and be used as a drug delivery system to provide an active agent to the wound wherein the active agent includes agents that promote tissue healing as taught by Holland et al.; and because wound dressings such as gauzes were known to be impregnated with a hydrogel and because impregnated hydrogels were known to help maintain a moist wound healing environment, to promote granulation and epithelialization, and to facilitate autolytic debridement as taught by the Impregnated Hydrogel reference.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the phospholipid of Topley et al. was used for treating a skin wound in the form of a liquid, semi-liquid, or paste to be applied topically, and therefore, applying the phospholipid topically in the form of an aerosol formulation wherein the aerosol formulation is a wound spray formulation that can be sprayed onto a wound dressing such as a gauze to form a hydrogel thereby forming an impregnated gauze hydrogel would support the treatment of a skin wound in a subject by KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
	Applicants contend that the instantly claimed invention is nonobvious because (1) the Examiner is misinterpreting the teachings of Topley (See Applicant’s Response received on 12/17/20, pg. 9); (2) Topley does not teach all elements of claim 35 (See Applicant’s Response received on 12/17/20, pg. 9); and (3) one skilled in the art would not arrive at the claimed invention with a reasonable expectation of success (See Applicant’s Response received on 12/17/20, pg. 9).  A Declaration received on 12/17/20 supports these arguments.  

Response to Arguments
Applicant's arguments filed 12/17/20 for claims 35-37, 39-47, and 49 have been fully considered but they are not persuasive.  Applicant’s attention is directed to the “Response to Amendments” section above in response to the Declaration.  The response to the Declaration is incorporated herewith.  It is noted that the response to the Declaration addresses all of Applicants’ arguments.  
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654